Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

UpturnCare Co., d/b/a/Accessible Home Health Care,
(NPI: 196272996),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-839
Decision No. CR3386
Date: September 24, 2014
DECISION

The Medicare enrollment of Petitioner, UpturnCare Co., d/b/a Accessible Home Health
Care, is denied pursuant to 42 C.F.R. § 424.530(a)(10),' because a temporary moratorium
pursuant to 42 C.F.R. § 424.570 applied to Petitioner’s new home health agency practice
location.
I. Procedural History and Jurisdiction
Palmetto GBA (Palmetto), a Medicare administrative contractor (MAC), notified
Petitioner by letter dated February 3, 2014, that Petitioner’s application to enroll in
Medicare as a home health agency was denied. Palmetto advised Petitioner that its
application was denied pursuant to 42 C.F.R. §§ 424.530(a)(10) and 424.570(c), because

the Centers for Medicare & Medicaid Services (CMS) had imposed a six-month
moratorium on enrolling new home health agencies and subunits in the area where

' The 2013 revision of the Code of Federal Regulations (C.F.R.) is cited, unless
otherwise stated.
Petitioner’s practice was located. The notice advised that the moratorium began on July
30, 2013; that it may be extended in six-month increments; and that it applied to the
county in which Petitioner was attempting to enroll a practice location. CMS Exhibit
(Ex.) 4.

On March 3, 2014, Petitioner requested reconsideration of the enrollment denial. CMS
Ex. 5. The reconsidered determination, dated April 1, 2014, concluded that Petitioner
was subject to the moratorium and that Petitioner’s application to enroll as a home health
agency was properly denied. The reconsidered determination reflects that the
moratorium was extended for six months effective January 31, 2014. CMS Ex. 7. An
amended notice of reconsidered determination was issued on April 14, 2014. The
amended notice added the information that Petitioner’s application was denied based on
the moratorium that took effect on January 31, 2014, for Tarrant County, Texas. CMS
Ex. 8.

Petitioner filed a request for hearing before an administrative law judge (ALJ) on March
27, 2014, with six supporting documents (RFH).” The case was assigned to me for
hearing and decision on April 2, 2014, and an Acknowledgement and Prehearing Order
(Prehearing Order) was issued at my direction. No issue has been raised as to the
timeliness of Petitioner’s request for hearing; the parties do not challenge my authority to
decide this case; and I conclude that I have jurisdiction.

On May 2, 2014, CMS file a combined prehearing brief and motion for summary
disposition, which I construe to be a motion for summary judgment (CMS Br.), with
CMS Exs. | through 9. On May 28, 2014, Petitioner submitted its brief (P. Br.) together
with Petitioner’s exhibits (P. Exs.) A through P and SM A through SM E.* On June 16,
2014, CMS filed its reply brief (CMS Reply) with an amended exhibit list and a second
document marked CMS Ex. 9. I treat CMS’s filing of a new document identified as CMS

> Petitioner filed six documents with its request for hearing, identified on the
Departmental Appeals Board (DAB) Electronic Filing (Efile) System as Items la-1f. On
April 15, 2014, Petitioner filed additional documents designated in DAB Efile as Items 7,
7a-7c, apparently in response to my Order to Show Cause issued on April 2, 2014. On
April 16, 2014, Petitioner submitted with its Notice of Appearance four additional
documents listed as Items 9a - 9c and Item 10 and 11a in DAB Efile

> Petitioner’s exhibits were not marked as required by the Prehearing Order and the Civil
Remedies Division Procedures § 9. However, I did not require Petitioner to correct the
exhibits, because to do so would further confuse the record and delay the decision. The
documents are readily identifiable by the markings Petitioner used and there is little risk
of confusion.
Ex. 9 as a substitution for and withdrawal of the offer of the document previously filed
marked as CMS Ex. 9, which will remain with the record but not be considered as
substantive evidence. On July 21, 2014, Petitioner filed a reply brief (P. Reply).* The
parties have not objected to my consideration of the offered exhibits and CMS Exs. 1
through 9 and P. Exs. A through P and SM A through SM E are admitted as evidence.
Documents filed by Petitioner that were not specifically marked as exhibits and not listed
on Petitioner’s exhibit list filed on May 28, 2014, are not considered as substantive
evidence.

II. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the

supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Administration of the Part B program is through contractors, such as
Palmetto. Act § 1842(a) (42 U.S.C. § 1395u(a)). Payment under the program for
services rendered to Medicare-eligible beneficiaries may only be made to eligible
providers of services and suppliers.> Act §§ 1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1)
(42 U.S.C. § 1395(u)(h)(1)). A home health agency enrolls in Medicare as a provider.

The Act requires the Secretary to issue regulations that establish a process for the
enrollment of providers and suppliers, including the right to a hearing and judicial review
in the event of denial or non-renewal. Act § 1866(j) (42 U.S.C. § 1395cc(j)). Pursuant to
42 C.F.R. § 424.505, a provider must be enrolled in the Medicare program and be issued a
billing number to have billing privileges and to be eligible to receive payment for services
rendered to a Medicare eligible beneficiary.

* On August 11, 2014, Petitioner filed another copy of its reply in a different electronic
format (Item 61) in DAB Efile. Item 61 is identical in all respects to Item 60, the copy of
the reply filed on July 21, 2014.

> A “supplier” furnishes services under Medicare. The term supplier applies to
physicians or other practitioners and facilities that are not included within the definition of
the phrase “provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of
services,” commonly shortened to “provider,” includes hospitals, critical access hospitals,
skilled nursing facilities, comprehensive outpatient rehabilitation facilities, home health
agencies, hospice programs, and a fund as described in sections 1814(g) and 1835(e) of
the Act. Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction between providers and
suppliers is important because they are treated differently under the Act for some
purposes.
Congress authorized the Secretary to impose temporary moratoria on the enrollment of
new Medicare and Medicaid providers and suppliers, including categories of providers
and suppliers, if the Secretary determines such moratoria is necessary to prevent or
combat fraud, waste or abuse under the programs. Act § 1866(j)(7)(A) (42 U.S.C.

§ 1395cc(j)(7)(A)). Under the applicable regulations, CMS may deny a supplier’s
enrollment in the Medicare program if the supplier submits an enrollment application for
a practice location in a geographic area where CMS has imposed a temporary
moratorium. 42 C.F.R. § 424.530(a)(10); 42 C.F.R. § 424.570. Congress has provided
that there will be no judicial review of the Secretary’s determination to impose a
temporary moratorium. Act § 1866(j)(7)(B). The scope of review by an ALJ of denials
related to a temporary moratorium is limited to the issue of whether the temporary
moratorium applied to the denied provider. The basis for imposing a temporary
moratorium is not subject to review by an ALJ. 42 C.F.R. § 498.5(1)(4).

B. Issues
Whether summary judgment is appropriate; and

Whether the temporary moratorium that was cited as the basis for denial of
Petitioner’s enrollment as a provider applied to Petitioner.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis.

1. Summary judgment is appropriate.

CMS has requested summary judgment. A provider or supplier denied enrollment in
Medicare or whose enrollment has been revoked has a right to a hearing and judicial
review pursuant to section 1866(h)(1) and (j) of the Act and 42 C.F.R. §§ 498.3(b)(1),
(5), (6), (8), (15), (17), 498.5. A hearing on the record, also known as an oral hearing, is
required under the Act. Act §§ 205(b), 1866 (h)(1) and (j)(8); Crestview Parke Care Ctr.
v. Thompson, 373 F.3d 743, 748-51 (6th Cir. 2004). A party may waive appearance at an
oral hearing, but must do so affirmatively in writing. 42 C.F.R. § 498.66. In this case,
Petitioner has not waived the right to oral hearing or otherwise consented to decision
based only upon the documentary evidence or pleadings. Accordingly, disposition on the
written record alone is not permissible, unless the CMS motion for summary judgment
has merit.

Summary judgment is not automatic upon request but is limited to certain specific
conditions. The Secretary’s regulations that establish the procedure to be followed in
adjudicating Petitioner’s case are at 42 C.F.R. pt. 498. 42 C.F.R. §§ 424.545(a),
498.3(b)(5), (6), (15), (17). The regulations do not establish a summary judgment
procedure or recognize such a procedure. However, the Board has long accepted that
summary judgment is an acceptable procedural device in cases adjudicated pursuant to 42
C.F.R. pt. 498. See, e.g., Ill. Knights Templar Home, DAB No. 2274, at 3-4 (2009);
Garden City Med. Clinic, DAB No. 1763 (2001); Everett Rehab. & Med. Ctr., DAB No.
1628, at 3 (1997). The Board also has recognized that the Federal Rules of Civil
Procedure (Fed. R. Civ. Pro.) do not apply in administrative adjudications such as this,
but the Board has accepted that Fed. R. Civ. Pro. 56 and related cases provide useful
guidance for determining whether summary judgment is appropriate. Furthermore, a
summary judgment procedure was adopted as a matter of judicial economy within my
authority to regulate the course of proceedings and made available to the parties in the
litigation of this case by my Prehearing Order. The parties were given notice by the
Prehearing Order that summary judgment is an available procedural device and that the
law as it has developed related to Fed. R. Civ. Pro. 56 will be applied.

Summary judgment is appropriate when there is no genuine dispute as to any issue of
material fact for adjudication and/or the moving party is entitled to judgment as a matter
of law. In determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. The party requesting summary
judgment bears the burden of showing that there are no genuine issues of material fact for
trial and/or that it is entitled to judgment as a matter of law. Generally, the non-movant
may not defeat an adequately supported summary judgment motion by relying upon the
denials in its pleadings or briefs but must furnish evidence of a dispute concerning a
material fact, i.e., a fact that would affect the outcome of the case if proven. Mission
Hosp. Reg’! Med. Ctr., DAB No. 2459, at 4 (2012) (and cases cited therein); Experts Are
Us, Inc., DAB No. 2452, at 4 (2012) (and cases cited therein); Senior Rehab. & Skilled
Nursing Ctr., DAB No. 2300, at 3 (2010) (and cases cited therein); see also Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The standard for deciding a case on summary judgment, and an ALJ’s decision-making in
deciding a summary judgment motion, differs from that used in resolving a case after a
hearing. On summary judgment, the ALJ does not make credibility determinations,
weigh the evidence, or decide which inferences to draw from the evidence, as would be
done when finding facts after a hearing on the record. Rather, on summary judgment, the
ALJ construes the evidence in a light most favorable to the non-movant and avoids
deciding which version of the facts is more likely true. Holy Cross Vill. at Notre Dame,
Inc., DAB No. 2291, at 5 (2009). The Board also has recognized that on summary
judgment it is appropriate for the ALJ to consider whether a rational trier of fact could
find that the party’s evidence would be sufficient to meet that party’s evidentiary burden.
Dumas Nursing & Rehab., L.P., DAB No. 2347, at 5 (2010). The Secretary has not
provided in 42 C.F.R. pt. 498 for the allocation of the burden of persuasion or the
quantum of evidence required to satisfy the burden. However, the Board has provided
some persuasive analysis regarding the allocation of the burden of persuasion in cases
subject to 42 C.F.R. pt. 498. Batavia Nursing & Convalescent Ctr., DAB No. 1904

(2004), aff'd, Batavia Nursing & Convalescent Ctr. v. Thompson, 129 Fed. App’x 181
(6th Cir. 2005).

I conclude, after reviewing the evidence before me in the light most favorable to
Petitioner and drawing all inferences in Petitioner’s favor, that there is no genuine dispute
as to any material fact in this case that requires a trial. The issues in this case that require
resolution are issues of law related to the interpretation and application of the regulations
that govern enrollment and billing privileges in the Medicare program and application of
the law to the undisputed facts of this case. The issue in this case must be resolved
against Petitioner as a matter of law because the undisputed evidence shows that the
temporary moratorium did apply to Petitioner’s application to enroll in Medicare.
Accordingly, I conclude summary judgment is appropriate.

2. The temporary moratorium applies to Petitioner’s enrollment
application because the application was pending but not
approved when the moratorium became effective.

3. There was a basis for denying Petitioner’s Medicare
enrollment pursuant to 42 C.F.R. § 424.530(a)(10).

There is no genuine dispute as to the pertinent facts.

On December 8, 2011, Petitioner’s Owner and President, Zinaida Boltan, signed an
application to enroll Petitioner in Medicare as a new home health agency. CMS Ex. 9.
The practice location listed in the application was 803 Forest Ridge Drive, Suite 205,
Bedford, Texas. CMS Ex. 9 at 29. Petitioner does not dispute that its practice location is
in Tarrant County, Texas, and that it seeks to operate in Tarrant and Denton Counties,
Texas. RFH at 1; P. Br. at 1. The application was received by Palmetto on December 12,
2011. Palmetto completed processing the application on August 9, 2012, and
recommended approval of Petitioner to participate in Medicare as a provider. CMS Ex.

1. Petitioner was advised of the Palmetto recommendation on August 9, 2012, and that
the application was forwarded to the state agency and CMS for further action, including a
survey. CMS Ex. 2. The survey of Petitioner was completed and Petitioner received
accreditation and a recommendation for Medicare certification by The Joint Commission
effective October 1, 2013. CMS Ex. 3.

Effective January 30, 2014, CMS imposed a temporary moratorium on the enrollment of
home health agencies in Dallas County, Texas (which includes the city of Dallas) and the
six surrounding Texas Counties, which include Collin, Denton, Ellis, Kaufman,
Rockwell, and Tarrant. The notice in the Federal Register specified:
Beginning on the effective date of this document, no new
HHAs will be enrolled into Medicare, Medicaid or CHIP with
a practice location in the Texas Counties of Dallas, Denton,
Ellis, Kaufman, Rockwall, and Tarrant unless their
enrollment application has already been approved but not yet
entered into PECOS or the State Provider/Supplier
Enrollment System at the time the moratorium is imposed.

79 Fed. Reg. 6475, 6479 (Feb. 4, 2014); CMS Ex. 6 (press release). The regulation also
provides that a “temporary enrollment moratorium does not apply to any enrollment
application that has been approved by the enrollment contractor but not yet entered into
PECOS at the time the moratorium is imposed.” 42 C.F.R. § 424.570(1)(a)(iv).

Home health agencies are subject to a rigorous multi-tiered screening process for initial
enrollment applications because CMS has designated these providers as high risk. 42
C.F.R. § 424.518(c); CMS Pub. 100-08, Medicare Program Integrity Manual (PIM),

§ 15.19.2.1C (May 7, 2012). Because of the potential for fraud, the enrollment process
for new home health agency providers includes an additional step for a second review of
enrollment criteria performed by either the Regional Home Health Intermediary or the
MAC after the CMS regional office’s review process is completed. CMS PIM § 15.26.3
(Jan. 7, 2014); CMS Survey and Certification Letter (S&C) 12-15-HHA, Revised Initial
Certification Process for Home Health Agencies (HHA) (Dec. 23, 2011).° This review
by the contractor occurs once CMS notifies the contractor by email to perform this
second review. The contractor then re-reviews certain Medicare enrollment
requirements, such as determining if the home health agency has the required amount of
capitalization and checking to make sure that each entity and individual listed in the
enrollment application is reviewed again against the Medicare Exclusion Database and
the System for Award Management. The contractor then performs a site visit. It is only
after successful completion of this final re-review by the contractor that the home health
agency will be certified by CMS for enrollment and entered into PECOS.

Petitioner argues that it is not subject to the moratorium because all required steps had
been completed in processing its enrollment; its enrollment application had been
approved; and Petitioner was only waiting for the approval to be entered into PECOS and
to receive its provider number from Palmetto. RFH at 1, 3; P. Br. at 1, 4; P. Reply at 2-3.
CMS argues that Petitioner did not meet the exception to application of the moratorium,

° CMS Survey and Certification letters are available at:
http://www.cms.gov/Medicare/Provider-Enrollment-and-
Certification/SurveyCertificationGenInfo/.

because Petitioner’s application had not received the second review by Palmetto. CMS
Br. at 1; CMS Reply at 10. CMS states that Palmetto had not approved the enrollment
application because it had not conducted its “re-review of Petitioner’s Medicare
enrollment requirements (e.g., site visit verification, capitalization requirements and
Medicare exclusion checks)” prior to the moratorium being extended on January 30,
2014. CMS Reply at 10. The steps to which CMS refers are required by the PIM

§ 15.26.3 (Jan. 7, 2014).

Petitioner does not dispute and acknowledges that CMS did not notify Palmetto until
January 8, 2014, that Palmetto should proceed with its “‘pre-tie-in review,” that is, the
final re-reviews and site visit. P. Br. at 2 4 10; P. Ex. E. Petitioner also does not dispute
that Palmetto had not yet performed the additional re-review required and had 45 days to
do so. P. Br at 2; CMS Reply at 3-4. However, before the re-reviews and site visit could
be performed by Palmetto, CMS announced the moratorium. Therefore, Petitioner’s
application was not “approved” because not every step required to be fully approved and
accepted into the Medicare program had been completed prior to 12:00 a.m. on January
30, 2014, when the moratorium became effective.

To the extent Petitioner’s arguments may be construed as a request for equitable relief, I
ave no authority to grant equitable relief. US Ultrasound, DAB No. 2302, at 8 (2010)
(“[nJeither the ALJ nor the Board is authorized to provide equitable relief by reimbursing
or enrolling a supplier who does not meet statutory or regulatory requirements.”). I am
bound to follow the Act and regulations and have no authority to declare statutes or
regulations invalid. 1866/CPayday.com, L.L.C., DAB No. 2289, at 14 (“[a]n ALJ is
bound by applicable laws and regulations and may not invalidate either a law or
regulation on any ground.”).

There is no genuine dispute as to any material fact. Petitioner’s application had not been
processed through all required steps for approval prior to the moratorium going into
effect. Accordingly, summary judgment is appropriate and Petitioner’s application must
be denied due to the moratorium.

III. Conclusion

For the foregoing reasons, I conclude that Petitioner’s enrollment application was subject
to the temporary moratorium imposed pursuant to 42 C.F.R. § 424.570(c), and the
application is properly denied pursuant to 42 C.F.R. §§ 424.530(a)(10).

/s/
Keith W. Sickendick
Administrative Law Judge

